Exhibit 10.15

 

REGULATION D

SECURITIES PURCHASE AGREEMENT

 

This Regulation D Stock Purchase Agreement (the “Agreement”), is dated as of May
[   ]. 2020 (the “Effective Date”) between American BriVision (Holding) Corp., a
Nevada corporation having principal offices at 44370 Old Warm Springs Blvd.,
Fremont, CA 94538 (the “Company”), and the individual purchaser identified on
the signature page hereto (the “Purchaser”).

 

Whereas, the Company intends to sell and offer (“Offering”) certain shares of
the Company’s common stock, par value $0.001 per share (“Common Stock”), and
warrant to purchase certain shares of Common Stock in reliance on an exemption
provided by Regulation D of Securities Act of 1933, as amended (“Securities
Act”) to certain purchasers listed in Exhibit B (each, a “Purchaser”, together,
the “Purchasers”), who severally but not jointly enters into this Agreement and
makes representations and warranties hereunder;

 

Whereas, as of the date of this Agreement, the Company’s Common Stock is quoted
on the OTCQB market, trading symbol “ABVC”;

 

Whereas, the Purchaser wishes to purchase from the Company certain amount of the
Company’s common stock as set forth on the signature page herein pursuant to the
terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Notes as set forth herein.

 

ARTICLE I

PURCHASE, SALE AND TERMS OF SHARES

 

1.1 The Shares. The Company agrees to issue and sell to the Purchaser in an
offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S. and, in consideration of and in express reliance upon
the representations, warranties, covenants, terms and conditions of this
Agreement, and the Purchaser agrees to purchase from the Company (i) such number
of shares of the Common Stock as set forth on the signature page herein, (the
“Shares”) and (ii) a warrant to purchase such number of shares of Common stock
as set forth on the signature page herein, (the “Warrant”), for an aggregate
subscription amount (the “Subscription Amount”) equal to the product of (x)
number of the Shares and (y) the price of $2.25 per share. The Purchaser
understands and agrees that the Company in its sole discretion reserves the
right to accept or reject this subscription for the Shares, in whole or in part,
prior to receipt by the Company of the Subscription Amount, or any applicable
portion thereof, as set forth in Article II hereafter.

 

1 | Page

 

 

1.2 Payment of Subscription Amount; Closing. The closing of the transactions
contemplated hereby shall take place on a rolling close basis (each, a
“Closing”, such date of Closing, the “Closing Date”). The Company reserves the
right, in its discretion, to reject any subscription, in whole or in part, for
any reason or to waive conditions to the purchase of the Common Stock. The net
proceeds of such Subscription Amount will be returned to any Purchaser in the
event that the Company does not accept the Purchaser’s purchase. The offering
period and final closing date will be no later than 4:00 p.m. Eastern Standard
Time, on [            ], 2020 (unless otherwise extended for an additional 30
days at the Company’s sole discretion) (“Final Closing Date”), or at such other
location, date and time, as may be determined by the Company, or by facsimile or
other electronic means (such closing being called the “Final Closing”). Within
three (3) business days of the applicable Closing Date or the Final Closing
Date, the Purchaser hereby agrees to pay the Subscription Amount by wire
transfer to the Company per the Company’s wiring instruction. The Company will,
within a reasonable period of time upon receipt of the Subscription Amount,
cause the shareholder registration maintained by the Company’s transfer agent
updated to reflect the Purchaser’s ownership of the Shares, or have the Share
certificates to be delivered to the Purchaser per the Purchaser’s request, and
deliver the Warrant to the Purchaser.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

2.1. Representations by the Purchaser. The Purchaser makes the following
representations and warranties to the Company:

 

(a) Access to Information. The Purchaser, in making the decision to purchase the
Shares, has relied solely upon independent investigations made by it and/or its
representatives, if any. The Purchaser and/or its representatives during the
course of this transaction, and prior to the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the offering of the Shares and to
receive any additional information, documents, records and books relative to its
business, assets, financial condition, results of operations and liabilities
(contingent or otherwise) of the Company. The Purchaser acknowledges that it
understands that the Company publishes periodic reports under the Securities
Exchange Act of 1934 on the website of the Securities and Exchange Commission
(the “SEC”), which can be accessed at www.sec.gov. Such Purchaser has read the
Company’s periodic reports available online and acknowledges that such
information is sufficient for the Purchaser to evaluate the risks of investing
in the Shares. The Purchaser is not relying on any disclosures concerning the
Company made by the Company or any officer, employee or agent of the Company,
other than those contained in the public reports filed by the Company with the
SEC.

 

(b) Sophistication and Knowledge. The Purchaser and/or with its
representative(s) has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the Shares. The Purchaser is not relying on the Company
with respect to the tax and other economic considerations of an investment in
the Shares, and the Purchaser has relied on the advice of, or has consulted
with, only the Purchaser’s own advisor(s).

 

(c) Lack of Liquidity. The Purchaser acknowledges that the purchase of the
Shares involves a high degree of risk and further acknowledges that it can bear
the economic risk of the purchase of the Shares, including the total loss of its
investment. The Purchaser has no present need for liquidity in connection with
its purchase of the Shares.

 

2 | Page

 

 

(d) Authority. The Purchaser has the full right and power to enter into and
perform pursuant to this Agreement and to make an investment in the Company, and
this Agreement constitutes the Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms. The Purchaser is authorized and
otherwise duly qualified to purchase and hold the Shares and to enter into this
Agreement.

 

(e) Regulation D Exemption. Each Purchaser severally and not jointly hereby
represents and warrants to, and covenants with, the Company (which
representations, warranties and covenants shall survive the closing of this
Agreement) as of the date hereof and as of the Effective Date that

 

(1) the entering into of this Agreement and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law or
regulation applicable to the Purchaser or of any agreement, written or oral, to
which the Purchaser may be a party or by which the Purchaser is or may be bound;

 

(2) all information furnished in the Investor Questionnaire, form of which is
attached hereto as Exhibit A (the “Investor Questionnaire”) completed is true
and correct in all respects;

 

(3) the Purchaser acknowledges that the sale of the Shares hereunder is being
made pursuant to an exemption from registration under the Securities Act in
compliance with Regulation D promulgated under the Securities Act, and that the
Purchaser is an “accredited investor”, as defined in Rule 501 of Regulation D,
as set out in the Investor Questionnaire;

 

(4) the Purchaser is acquiring the Shares for investment purposes for its own
account and not on behalf of any U.S. person, and not with a view to a
distribution of all or any part thereof. The Purchaser is aware that there are
legal and practical limits on its ability to sell or dispose of the Shares and
therefore, that the Purchaser must bear the economic risk of its investment for
an indefinite period of time. The Purchaser has adequate means of providing for
its current needs and anticipated contingencies and has no need for liquidity of
this investment. The Purchaser’s commitment to illiquid investments is
reasonable in relation to its net worth;

 

(5) the Purchaser (i) has such knowledge and experience in business matters as
to be capable of evaluating the merits and risks of its prospective investment
in the Shares; and (ii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;

 

(6) the Purchaser is not aware of any advertisement of any of the Shares and is
not acquiring any of the Shares as a result of any form of general solicitation
or general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

3 | Page

 

 

(7) no person has made any written or oral representations to the Purchaser:

 

(i) that any person will resell or repurchase any of the Shares;

 

(ii) that any person will refund the Subscription Amount of any of the Shares;
or

 

(iii) as to the future price or value of any of the Shares; and

 

(f) Indemnification. The Purchaser will indemnify and hold harmless the Company
and, where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein or in any document furnished by the
Purchaser to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Purchaser to comply with any covenant or
agreement made by the Purchaser to the Company in connection therewith.

 

(g) Restricted Securities.

 

(1) The Purchaser understands that the Shares have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Shares are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Shares indefinitely unless they are registered with the SEC and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser acknowledges that the Company has no
obligation to register or qualify the Shares for resale. The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser understands that this offering is not intended to be part
of the public offering, and that the Purchaser will not be able to rely on the
protection of Section 11 of the Securities Act.

 

(2) Such Purchaser understands that the Shares must be held indefinitely unless
such Shares are registered under the Securities Act or an exemption from
registration is available. Such Purchaser acknowledges that such Purchaser is
familiar with Rule 144 and Rule 144A, of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 and Rule 144A, as
applicable, permits resales only under certain circumstances. Such Purchaser
understands that to the extent that Rule 144 or Rule 144A is not available, such
Purchaser will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

 

4 | Page

 

 

(3) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.

 

(4) The Purchaser hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, any certificates representing the Shares may bear a restrictive
legend pursuant to applicable laws and may include language substantially
similar to the below:

 

“THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants as follows:

 

3.1 Organization and Standing of the Company. The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the “Transaction Documents”), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto. The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.

 

3.2 Corporate Action. The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, and will be free and clear
of all liens, charges, restrictions, claims and encumbrances imposed by or
through the Company, except as expressly set forth in the Transaction Documents.

 

3.3 Governmental Approvals. No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.

 

5 | Page

 

 

3.4 Reserved.

 

3.5 Compliance with Other Instruments. The Company is in compliance in all
material respects with its Certificate of Incorporation and Bylaws, each as
amended and/or restated to date.  The Company is in compliance in all material
respects with all judgments, decrees, governmental orders, laws, statutes, rules
or regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.

 

3.6 Disclosure. There is no fact within the knowledge of the Company or any of
its executive officers which has not been disclosed herein or in writing by the
Company to the Purchaser and which materially adversely affects, or in the
future in their opinion may, insofar as they can now foresee, materially
adversely affect the business, operations, properties, Intellectual Property
Rights, assets or condition, financial or other, of the Company.  Without
limiting the foregoing, the Company has no knowledge that there exists, or there
is pending or planned, any patent, invention, device, application or principle
or any statute, rule, law, regulation, standard or code which would materially
adversely affect the business, operations, Intellectual Property Rights, affairs
or financial condition of the Company.

 

3.7 Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Purchaser for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or its respective
agents.

 

3.8 Resale Restrictions.  The parties hereby acknowledge and agree that the
Company shall be required, as a term of this contract, to refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
D, or pursuant to a registration statement, or another exemption from
registration, under the Securities Act.

 

3.9 Rule 155(c) Representation. The Company hereby acknowledges that no
securities were sold in the offering sought to be registered by the Company’s
registration statement on Form S-1 (File No. 333-228387) originally filed with
SEC on November 14, 2018, together with all exhibits and amendments thereto (the
“Registered Statement”). The Company voluntarily withdrew the Registration
Statement on February 24, 2020, the effective date of the withdrawal. Neither
the Company nor any person acting on the Company’s behalf engaged in any effort
to sell equity securities of the Company within the thirty (30) calendar day
period immediately following the effective date of the withdrawal of the
Registered Statement. The SEC reports filed by the Company disclosed all changes
in the Company’s business or financial condition that occurred after the Company
filed the Registration Statement that are material to the Purchaser’s investment
decision in the private placement. Accordingly, the Company is entitled to the
protection of Rule 155(c) under the Securities Act.

 

6 | Page

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Waiver; Cumulative Remedies. No failure or delay on the part of any party to
this Agreement in exercising any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

4.2 Amendments; Waivers and Consents.  Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

4.3 Addresses for Notices. Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or delivered against receipt to
Company and/or to the Purchaser. Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

4.4 Costs; Expenses and Taxes. Each party shall be responsible for its expenses
and fees incurred in connection with the negotiation, drafting and completion of
the Transaction Documents and all related matters, including without limitation
the legal fees. The Company shall pay any and all stamp, or other similar taxes
payable or determined to be payable in connection with the execution and
delivery of this Agreement, the issuance of any securities and the other
instruments and documents to be delivered hereunder or thereunder.

 

4.5 Effectiveness; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the Company, the Purchaser and the respective
successors and assigns. This Agreement shall become effective on the Effective
Date as defined in the Recital.

 

4.6 Survival of Representations and Warranties. All representations and
warranties made in the Transaction Documents, with respect to the Shares, or any
other instrument or document delivered in connection herewith or therewith,
shall survive the execution and delivery hereof or thereof.

 

4.7 Prior Agreements. The Transaction Documents executed and delivered in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter set forth herein and supersede any prior
understandings or agreements concerning the subject matter hereof.

 

7 | Page

 

 

4.8 Severability. The provisions of the Transaction Documents are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of a provision contained therein shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of such Transaction Document and the terms of
the Shares shall be reformed and construed as if such invalid or illegal or
unenforceable provision, or part of a provision, had never been contained
herein, and such provisions or part reformed so that it would be valid, legal
and enforceable to the maximum extent possible.

 

4.9 Governing Law; Jurisdiction.

 

(a) This Agreement shall be enforced, governed and construed in accordance with
the laws of the State of New York without giving effect to the choice of laws or
conflict of laws provisions. Any suit, action or proceeding pertaining to this
Agreement or any transaction relating hereto shall be brought in the State of
New York and the County of New York and the undersigned hereby irrevocably
consents and submits to the jurisdiction of such courts for the purpose of any
such suit, action, or proceeding.

 

(b) The Purchaser hereby waives, and agrees not to assert against the Company,
or any successor assignee thereof, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, (i) any claim that the Purchaser is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.

 

4.10 Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes.

 

4.11 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

 

4.12 Further Assurances. From and after the date of this Agreement, upon the
request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents.

 

[Signature Page to Follow]

 

8 | Page

 

 

[Signature Page to Securities Purchase Agreement for American BriVision
(Holding) Corporation]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  AMERICAN BRIVISION (HOLDING) CORPORATION       By:   Name:  Howard Doong  
Title: Chief Executive Officer

 

INVESTOR             By:       Name:               Title:      

 

Address:  

Phone:

 

Subscription Amount: US$_________________

 

Shares: _________________

 

Warrant Shares: __________________

 

 

Check Method of Payment:

 

☐Check enclosed: $                                     

 

OR

 

☐Please wire $                                      from my account held at:
                                     

Account Title:                                        

Account Number:                                      

 

To the following instructions:

 

Account holder name: American BriVision Corporation

Address: 44370 Old Warm Springs Blvd., Fremont, CA 94539

Account number: 325098740235

Bank Name: Bank of America

Bank Address: 46786 Mission Blvd, Fremont, CA 94539

SWIFT codes:BOFAUS6S- for incoming foreign wires in foreign currency

BOFAUS3N- for incoming foreign wires in U.S. dollars

 

9 | Page

 

 

Check Method of Delivery of The Shares:

 

☐Stock Certificate Delivery Instructions:

 

  1.       Name in which Shares should be issued         2.       Address in
which Shares should be registered (including the zip code)         3.      
Delivery mailing address (only if different from the above) (including the zip
code)      

 

OR

 

☐DRS Electronic Book Entry Delivery Instructions:

 

Name in which Shares should be issued:

 

Name: __________________________

Address: ________________________

Attention: ________________________

Telephone No.: ___________________

Email:__________________

 

10 | Page

 

 

EXHIBIT A TO

 

THE SECURITIES PURCHASE AGREEMENT

 

Investor Questionnaire

 

The purpose of this Statement is to obtain information relating to whether or
not you are an accredited investor as defined in Securities and Exchange
Regulation D as well as your knowledge and experience in financial and business
matters and to your ability to bear the economic risks of an investment in the
Company.

As used in Regulation D, the following terms shall have the meaning indicated:

 

a. Accredited investor. Accredited investor shall mean any person who comes
within any of the following categories, or who the issuer reasonably believes
comes within any of the following categories, at the time of the sale of the
securities to that person:

 

1.Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

2.Any private business development company as defined in section 202(a)22 of the
Investment Advisers Act of 1940;

 

3.Any organization described in section 501(c)3 of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

4.Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

5.Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, excluding the
value of the person’s primary residence, but including any excess liability
between the value of the residence and the amount of any obligation(s) thereon;

 

11 | Page

 

 

6.Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

7.Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) and

 

8.Any entity in which all of the equity owners are accredited investors.

 

Please provide the following information:

 

1.Name, Home Address and Telephone Number:

 

  

Name

 

  

Address

Telephone (_____) ______________________________

 

2.Residence

 

(a)If an individual, what is your principal place of residence?

 

  

 

  

 

(b)If not an individual:

 

(1)Where is your principal place of business?

 

  

 

  

 

(2)Where are your executive headquarters?

 

  

 

  

 

12 | Page

 

 

(3)If a partnership, in which states(s) does (do) each of your partners reside?

 

  

 

  

 

(4)If a corporation, what is your state of incorporation?

 

  

 

  

 

(5)If a trust, in which state(s) does (do) each of the beneficiaries reside?

 

  

 

  

 

3.Business or occupation (including title):

 

  

 

  

 

4.Educational background (level, degrees completed):

 

  

 

5.Net Worth, Partners’ Capital or Total Assets (check one):

 

_____ $5,000,000 or more

_____ $1,000,000-$5,000,000

_____ Less than $1,000,000

 

6.For individual or married persons only - Gross income for each of the last 2
years (check one):

 

_____ $300,000 or more

_____ $200,000 - $300,000

_____ Less than $200,000

 

Is this income amount combined with that of your spouse?

 

Yes _____

No _____

 

Do you expect to reach the same level of income in the current year?

 

Yes ______

No _____

 

13 | Page

 

 

7.In connection with my investment activities, I utilize the services of the
following attorney, accountant or other advisor to assist me in analyzing
investment opportunities:

 

(a)Name of advisor: ______________________________________

 

(b)Position or occupation:
_________________________________________________

 

(c)Business address:
_____________________________________________________
_____________________________________________________

 

8.Personal data:

 

Age: _______________________

Marital Status: _______________

Number of dependents: ________

 

9.I am an “accredited investor” as defined in Rule 501(a) of Securities and
Exchange Commission Regulation D. _______________ (Initials)

 

10.I have adequate means of providing my current needs, and possible personal
contingencies, and have no need for liquidity in an investment in the Company.
_______________ (Initials)

 

11.I, together with my advisors, have specific knowledge and experience in
related financial and business matters so as to be capable of evaluating the
relative economic and operational merits and risks of an investment in the
stock. _______________ (Initials)

 

12.I hereby certify that I have answered the foregoing questions to the best of
my knowledge and that my answers hereto are complete and accurate.
_______________ (Initials)

 

        Name (Please Print)      

 

        Signature   Date  

 

14 | Page

 

 

Exhibit B TO SECURITIES PURCHASE AGREEMENT

 

List of Purchasers

 

No. Shares Name Address 1       2       3       4         Total:  

 

 

15 | Page

 

